Title: To Thomas Jefferson from William C. C. Claiborne, 5 October 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  Nw. Orleans October 5th. 1804
               
               By the last Mail, I could only acknowledge the receipt of your esteemed favour of the 30th. August;—But I shall now do myself the pleasure to reply to it more particularly.
               On receiving the Appointment of Governor of this Territory, I feel sensibly the honor confered, and shall be the more solicitous to deserve a Continuance of your Confidence;—I am however firmly persuaded that the office would have been better filled by some Citizen of more established fame and experience in public Life. A great Statesman and Patriot (Mr. Monroe) was lately generally spoken of as the Governor, & had he been selected the Choice would have been peculiarly acceptable to the Nation at large, and particularly pleasing to the Louisianians. I had really Sir, felicitated myself on the honor of surrendering the Government of this part of Louisiana, to that distinguished Patriot, and I declare with sincerity, that no one would have more approbated his appointment than myself:—But since Sir, you have been pleased to confide to me the important Trust, I shall accept with Gratitude, and will deserve it, if I can.—A few Weeks ago, a sacred duty to my family, urged the propriety of my speedily retiring from public employment—But my late misfortunes have left for me no Charms in private Life, and having now no one to provide for, I care very little for those Inroads on my small Estate, which I have heretofore been compelled to make: I fear however, that my health will not long permit me, to discharge my duties with fidelity;—Of late years, I find my Constitution much impaired, and I have for some time thought that a Journey to the Northward, and a few months relaxation from Business would tend to prolong my Life.—If therefore after the new Government for the Territory is organised; the Council have completed their first Session, and no circumstance should render my presence in the District necessary, I should indeed be happy to obtain leave of Absence for four or five Months;—I wish it, as well on account of my health, as to settle my public Accounts, and to arrange my private affairs in Tennessee.—I am aware that by the present Act for the Government of this Territory, no provision is made for the Governor’s absence; But I indulge a hope, that in this particular the Act may be amended, during the ensuing Session of Congress.
               The worthy Characters selected for our Judges, cannot fail to give general satisfaction, and I am myself particularly gratified by the Appointment of Mr. Brown as Secretary; His distinguished Talents; Knowledge of the Law & of the Languages will render him a valuable acquisition to this new Government.
               You no doubt have before this, received my answer to your second Letter relative to the Legislative Council; Your first communication upon that subject never reached me, or I beg you to be assured it would have been immediately attended to;—The selection however, which you have made of Councillors, will I believe be generally pleasing to the people, and I have no doubt, but they will faithfully discharge the Trust committed to them. I find your Intention was, to appoint seven Americans and six French Inhabitants; among the Americans, you named a Mr. Romane of Attackapas; this Gentleman is a native of Louisiana, and cannot speak a word of English;—To comply therefore with what seemed to be your primary Object to give to the Americans a preponderance in the Council, I have taken upon myself to fill up one of the Commissions with the name of William Kenner, a Native of the U. States, an honest Man and a respectable Merchant of this City. Nither the Names of M. Derbigny, M. Sauve, or M. Detrahan have been inserted on the List of Councillors; they were omitted on account of the intended visit of those Gentlemen to Washington as Bearers of a Memorial to Congress, & the certainty that neither could give attendance in Council during the ensuing Winter.—With the exception of Mr. Kenner all the other Councillors are taken from the List you have forwarded, & I feel that in his case, I have taken a great liberty; But I really supposed, I have acted in conformity to your desire to place seven Americans in the Council, & therefore hope, that if I have done wrong, you will pardon me.—
               With respect, to the Marshall, my impression is, that neither of the Gentlemen you have mentioned, would fill that office with propriety. M. De Clouet is a Captain in the Spanish service, devoted to the Marquis of Casa Calvo, & cannot speak a word of English; of Mr. Guillot I cannot acquire any certain Information; I am enclined to think there is a mistake in the name, and with respect to Mr. Urqueheart, there are two Brothers of that name in this City; they are very honest young Men, but want Talents, and have not yet acquired that standing in Society, which the Marshall of the District should maintain.—In pursuance therefore of that Discretion, which you have authorised me to exercise on this occasion, I have been reflecting on the Name of some honest, capable and popular Creole, to insert in the Commission for Marshall, & have not yet been enabled to make a selection;—I however will do so, in two or three Days, and will give you particular information as to the Character &c. of the person selected.
               You may be assured of my exertions to encourage harmony & good order; to advance the Welfare of the Territory, & the Interests of the United States, & to check & punish those peculations which were heretofore customary in Louisiana;—I fear that in a late transaction, the particulars of which, I have communicated to the Secretary of State, the Conduct of Mr. Evan Jones (one of the Counsellors) will not appear in a favorable Light, but the papers & Documents are all with the Secretary of State, and from them a correct opinion may be formed.
               Nether of the Judges having arrived, I filled up the Commission for administering the Oaths of Office to the Governor, with the name of James Pitot Mayor of New-Orleans, and on the 2nd. Inst. I took & subscribed the oaths required; a Copy of a short Address, which I made on the occasion to the Citizens, I have enclosed to the Secretary of State.
               I have recently turned my attention to the study of the french, & hope to acquire a tolerable knowledge of that Language, in a few months.—The Fever in this City has much abated, but is not yet extinguished. The number of Deaths have been very great;—I verily believe, more than a third of the Americans who emigrated thither in the course of the last 12 Months have perished, and nearly every Person from Europe who arrived in the City during the Summer Months. Lower Louisiana is a beautiful Country, and rewards abundantly the Labour of man;—But the Climate is a wretched one, and destructive to human Life.
               I pray God to preserve you in health and happiness. I am Dear Sir, With great respect Your faithful friend
               
                  
                     William C. C. Claiborne
                  
               
            